Title: 18th.
From: Adams, John Quincy
To: 


       All day within; the weather uncommonly mild. Mr. Thaxter spent the Evening and supped here. Began the 2d. volume of the Essay upon the human Understanding. There are many things, somewhat abstruse, in this book, and I have not at present time to read them with sufficient attention, but there is one thing, which I never heard of, and which surprized me. He seems to adopt the opinion of the transmigration of souls; and in a very long note, where he defends himself, against the bishop of Worcester, he rather enlarges upon it. All this is upon the subject of identity, which takes up a considerable part of the book.
      